 



Exhibit 10.5

FORM OF WARRANT

      THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY SUCH APPLICABLE STATE LAWS.

      THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF (1) ARE
SUBJECT TO A CERTAIN INVESTOR RIGHTS AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE
ISSUER HEREOF AND INITIAL HOLDER HEREOF (THE “INVESTOR RIGHTS AGREEMENT”) THAT
RESTRICTS CERTAIN TRANSFERS OF SUCH SECURITIES AND (2) MAY BE SUBJECT TO CERTAIN
RIGHTS AND OBLIGATIONS PROVIDED FOR IN THAT CERTAIN REGISTRATION RIGHTS
AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE ISSUER HEREOF AND THE INITIAL HOLDER
HEREOF (THE “REGISTRATION RIGHTS AGREEMENT”). A COPY OF SUCH AGREEMENTS SHALL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER HEREOF TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.

 

No.  Date of Issuance: June 30, 2004

WARRANT TO PURCHASE

SHARES OF COMMON STOCK
OF
HEALTHAXIS INC.

      THIS IS TO CERTIFY that, for value received,                     , is
entitled to purchase from Healthaxis Inc., a Pennsylvania corporation (the
“Company”), at any time from the date of issuance and on or before the
Expiration Date,                      shares of Common Stock of the Company (as
adjusted pursuant to Section 2 of this Warrant) at the Exercise Price on the
terms and subject to the conditions hereinafter set forth.

      Capitalized terms used herein without definition shall have the meanings
set forth in Section 8 of this Warrant.

      1.     Exercise of Warrant; Company Call Rights.

      (a) Subject to the terms and conditions set forth herein, the Holder shall
have the right, at its option, to exercise this Warrant in whole or in part at
any time during the period commencing on the Issue Date and ending on the
Expiration Date. To exercise this Warrant, the Holder shall deliver to the
Company (i) a notice of exercise in the form attached hereto (the “Notice of
Exercise”) duly completed and executed, (ii) an amount in cash equal to the
Exercise Price, (iii) this Warrant; and (iv) such documentation as the Company
may reasonably require in connection with establishing an exemption from
registration under federal and state securities law for the issuance of shares
of Common Stock to Holder upon the exercise hereof, including, without
limitation, an investor questionnaire, and a letter of securities law
representations and warranties concerning Holder and Holder’s investment in such
securities. At the option of the Holder, payment of the Exercise Price shall be
made: (A) by wire transfer of funds to an account in a bank located in the
United States designated by the Company for such purpose; (B) by certified or
official bank check payable to the order of the Company; or (C) a combination of
such methods.

      (b) Upon receipt of the required deliveries, and subject to Section 1(c)
below, the Company shall, as promptly as practicable and no later than three
(3) business days after receipt of the Notice of Exercise, cause to be issued
and delivered to the Holder, subject to the terms of the Investor Rights
Agreement, a certificate or certificates representing shares of Common Stock
equal in the aggregate to the number of shares of Common Stock specified in the
Notice of Exercise. The shares of Common Stock so purchased shall be

1



--------------------------------------------------------------------------------



 



deemed to be issued to the Holder or such Holder’s designee, as the record owner
of such shares, as of the close of business on the Exercise Date. The Company
shall pay all reasonable expenses, taxes and other charges payable in connection
with the preparation, execution and delivery of stock certificates pursuant to
this Section 1.

      (c) Notwithstanding any provision herein to the contrary, if (i) the
Market Price (as defined below) for one share of Common Stock is greater than
the Exercise Price (on the date of exercise of all or a part of this Warrant),
and (ii) if no registration statement covering the shares for which this Warrant
is exercisable is effective as of the Exercise Date (after the 120th day
following the “Filing Date,” as defined in the Registration Rights Agreement),
then in lieu of exercising this Warrant for cash, Holder may elect to receive
Common Stock equal to the value (as determined below) of this Warrant (or the
portion thereof being exercised) by surrender of this Warrant at the principal
office of the Company, together with the form of Election to Exercise attached
as Exhibit A hereto fully executed, in which event the Company shall issue to
Holder that number of shares of Common Stock computed using the following
formula:

              Y =   Z 2/3 (C-B)/ C
Where
  Y =   the number of shares of Common Stock to be issued to Holder     Z =  
the aggregate number of shares of Common Stock purchasable under this Warrant
or, if only a portion of this Warrant is being exercised, the number of shares
of Common Stock for which this Warrant is being exercised (at the date of such
calculation)     B =   Exercise Price     C =   Market Price of one share of
Common Stock (at the date of such calculation)

      For purposes of this Section, the Market Price of one share of the Common
Stock shall be calculated as follows: If the Common Stock is traded on a
national securities exchange, the Nasdaq Stock Market or the over-the-counter
market, the last reported price on the date of valuation at which the Common
Stock has traded on such exchange or the Nasdaq Stock Market, or the average of
the bid and asked prices on the over-the-counter market on the date of valuation
or, if no sale took place on such date, the last date on which a sale took
place. If the Common Stock is not so traded, the Market Price of one share of
the Common Stock shall be as determined by agreement of the parties hereto, or
if the parties hereto cannot reach agreement, then such value shall be
determined by appraisal by an independent investment banking firm selected by
the Company and acceptable to Holder; provided, however, that if Holder and the
Company cannot agree on such investment banking firm, such appraised value shall
be determined by an independent investment banking firm independently selected
by the agreement of an investment banking firm selected by each of the Company
and Holder. The cost of such appraisal shall be borne equally by the Company and
Holder.

      (d) Subject to the terms and conditions otherwise set forth herein, the
Company shall have the right, at its option, to compel the exercise of this
Warrant at any time during the period commencing 18 months after the Issue Date
and ending on the Expiration Date if, and only if, (i) the Common Stock has
traded in the public market at a price per share of $7.00 or higher during 20
out of 30 trailing trading days (as reported by The Nasdaq Stock Market or such
other public market on which the common stock is then quoted or listed)
immediately preceding the date of the Company’s written notice to the Holder of
its election pursuant to this Section 1(d) and (ii) a registration statement
under the Securities Act of 1933 that covers the resale of the shares of Common
Stock with respect to which this Warrant is then being exercised is then
effective as and to the extent provided in the Registration Rights Agreement.
Notwithstanding anything herein to the contrary, in no event shall the Holder be
entitled to exercise any portion of this Warrant, nor shall the Company have the
right to force the exercise of any portion of this Warrant in excess of that
portion of this Warrant upon exercise of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unexercised portion of the Warrant or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the exercise of the
portion of this Warrant with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the

2



--------------------------------------------------------------------------------



 



Holder and its Affiliates of more than 4.99% of the then outstanding shares of
Common Stock. As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. For purposes
of the proviso to the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso. The Holder may waive the limitations set forth
herein by at least sixty-one (61) days written notice to the Company.

      In the event of the Company’s election to exercise all or a portion of
this Warrant, the Holder shall within 5 business days of its receipt of the
notice specified above deliver to the Company the Exercise Price, the Warrant,
such documentation with respect to the establishment of an exemption from
registration under federal and state securities laws for the issuance of shares
of Common Stock to Holder, and the Company shall promptly thereafter deliver to
the Holder the shares of Common Stock with respect to which this Warrant is
exercised. The Company shall, as promptly as practicable and no later than three
(3) business days after receipt of the Exercise Price, cause to be issued and
delivered to the Holder, subject to the terms of the Investor Rights Agreement,
a certificate or certificates representing shares of Common Stock equal in the
aggregate to the number of shares of Common Stock specified in the Notice of
Exercise. Such shares of Common Stock shall be deemed to be issued on the
Exercise Date, subject to the Holder’s right to elect a forfeiture (as provided
in the final sentence of this paragraph). At the option of Holder, payment of
the Exercise Price shall be made: (A) by wire transfer of funds to an account in
a bank located in the United States designated by the Company for that purpose;
(B) by certified or official bank check payable to the order of the Company; or
(C) a combination of such methods. Notwithstanding the foregoing terms of this
Section 1(d), in the event the Company delivers notice to the Holder of the
required exercise of this Warrant, the Holder may in lieu of exercising this
Warrant elect to forfeit this Warrant by promptly delivering written notice to
such effect to the Company.

      2.     Adjustment of Exercise Price and Number of Shares. The Exercise
Price and the number of shares of Common Stock obtainable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 2.



        (a) If the Company at any time after the Issue Date: (i) pays or makes a
stock dividend on its Common Stock in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii) issues
any shares of Common Stock by reclassification of shares of Common Stock, or
(iv) effects a reverse stock split of Common Stock, then this Warrant shall
thereafter be exercisable for that number of shares that would have derived had
the Warrant been exercised immediately prior to the events listed in (i), (ii),
(iii) or (iv) above (and the Exercise Price thereof shall be correspondingly
adjusted). In the case of a subdivision or re-classification, any adjustment
made pursuant to this Section 2(a) shall become effective immediately after the
effective date of such subdivision or re-classification. Such adjustments shall
be made successively whenever any event listed above shall occur.          
(b) If at any time after the Issue Date, the Common Stock issuable upon the
exercise of the Warrant is changed into the same or a different number of shares
of any class or classes of stock, whether by recapitalization, reclassification,
exchange, substitution or otherwise, and other than a capital reorganization,
merger or consolidation (the adjustment for which is provided for in
Section 2(c)), in any such event the Holder shall have the right thereafter to
exercise this Warrant for stock into the kind and amount of stock and other
securities and property receivable in connection with such recapitalization,
reclassification or other change that it would have been entitled to receive had
it exercised this Warrant immediately prior to such recapitalization,
reclassification, exchange, substitution or other event, all subject to further
adjustments as provided herein or with respect to such other securities or
property by the terms thereof (and the Exercise Price of this Warrant shall be
correspondingly adjusted).           (c) If at any time after the Issue Date,
the Common Stock is converted into other securities or property, whether
pursuant to a capital reorganization, merger, consolidation or otherwise (other
than a

3



--------------------------------------------------------------------------------



 



  recapitalization, reclassification, subdivision, exchange or substitution of
shares provided for in Section 2(b)), as a part of such transaction, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock deliverable
upon conversion would have been entitled to receive in connection with such
transaction, subject to adjustment in respect of such stock or securities by the
terms thereof (and the Exercise Price of this Warrant shall be correspondingly
adjusted). To the extent applicable, appropriate adjustment shall be made in the
application of the provisions of this Section 2 with respect to the rights of
the Holder after such transaction to the end that the provisions of this
Section 2 (including adjustment to the number of shares issuable upon exercise
of the Warrant and the adjustment of the Exercise Price thereof) shall be
applicable after that event and be as nearly equivalent as practicable.    
      (d) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 2(a)), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (p) if the Common Stock is then listed on a national stock
exchange, the Market Price shall be the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date, provided that if such stock has not traded in the prior ten (10) trading
sessions, the Market Price shall be the average closing price of one share of
Common Stock in the most recent ten (10) trading sessions during which the
Common Stock has traded; (q) if the Common Stock is then included in The Nasdaq
Stock Market, Inc. (“Nasdaq”), the Market Price shall be the closing sale price
of one share of Common Stock on Nasdaq on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on Nasdaq as of the end of the last
trading day prior to the Valuation Date, provided that if such stock has not
traded in the prior ten (10) trading sessions, the Market Price shall be the
average closing price of one share of Common Stock in the most recent ten
(10) trading sessions during which the Common Stock has traded; (s) if the
Common Stock is then included in the Over-the-Counter Bulletin Board, the Market
Price shall be the closing sale price of one share of Common Stock on the
Over-the-Counter Bulletin Board on the last trading day prior to the Valuation
Date or, if no such closing sale price is available, the average of the high bid
and the low ask price quoted on the Over-the-Counter Bulletin Board as of the
end of the last trading day prior to the Valuation Date, provided that if such
stock has not traded in the prior ten (10) trading sessions, the Market Price
shall be the average closing price of one share of Common Stock in the most
recent ten (10) trading sessions during which the Common Stock has traded,
(t) if the Common Stock is then included in the “pink sheets,” the Market Price
shall be the closing sale price of one share of Common Stock on the “pink
sheets” on the last trading day prior to the Valuation Date or, if no such
closing sale price is available, the average of the high bid and the low ask
price quoted on the “pink sheets” as of the end of the last trading day prior to
the Valuation Date, provided that if such stock has not traded in the prior ten
(10) trading sessions, the Market Price shall be the average closing price of
one share of Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded. The Board of Directors of the Company shall
respond promptly, in writing, to an

4



--------------------------------------------------------------------------------



 



  inquiry by the Holder prior to the exercise hereunder as to the Market Price
of a share of Common Stock as determined by the Board of Directors of the
Company.           (e) An adjustment to the Exercise Price shall become
effective immediately after the payment date in the case of each dividend or
distribution and immediately after the effective date of each other event which
requires an adjustment.           (f) Holder, by accepting the benefits of this
Warrant, agrees that the number of shares for which this Warrant is exercisable
shall be subject to adjustment or reduction as provided in this Section 2.



  (g) (i) Within three (3) business days of any adjustment of the number of
shares issuable upon exercise hereof, the Company shall give written notice
thereof to the Holder, setting forth in reasonable detail and certifying the
calculation of such adjustment.



        (ii) The Company shall give written notice to the Holder at least
fifteen (15) days prior to the date on which any merger or reclassification
provided from in Section 2(c) hereof shall take place.

      3.     Reservation. The Company shall, at all times prior to the
Expiration Date, reserve and keep available, solely for issuance and delivery
upon the exercise of this Warrant, a number of authorized shares of Common Stock
equal to the number of shares issuable from time to time upon exercise of this
Warrant.

      4.     Fully Paid Stock. The Company covenants that the shares of stock
represented by each and every certificate for its Common Stock to be delivered
on the exercise of the purchase rights herein shall, at the time of such
delivery, be duly authorized, validly issued and outstanding and fully paid and
nonassessable.

      5.     Restrictions on Transfer. Holder, by acceptance hereof, agrees that
the transfer of this Warrant and the Shares issuable upon exercise of the
Warrant are subject to the provisions of the Investor Rights Agreement that,
until the first anniversary of the Issue Date, restrict certain transfers of
such securities and makes any such attempted transfers void ab initio; and this
Warrant and the Shares issuable upon exercise of the Warrant and the holders
thereof shall be entitled to all rights and benefits accorded thereto and
subject to all the restrictions and obligations imposed thereon in the Investor
Rights Agreement.

      6.     Partial Exercise or Purchase. If this Warrant is exercised or
purchased in part only, the Holder shall be entitled to receive a new Warrant,
issued at the Company’s expense, registered in the name of the Holder evidencing
the right to purchase the aggregate number of shares of Common Stock for which
this Warrant was not exercised or purchased.

      7.     No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the difference between
the Market Price and the Exercise Price multiplied by such fraction.

      8.     Definitions.

      In addition to the terms defined elsewhere in this Warrant, the following
terms shall have the meanings set forth below:

      “Common Stock” means the Company’s common stock, par value $.10 per share.

      “Exercise Date” means the date on which this Warrant is exercised by the
Holder pursuant to the terms hereof.

      “Exercise Price” means $5.50 per share of Common Stock, subject to
adjustment as provided herein.

      “Expiration Date” shall mean 5:00 p.m., Dallas, Texas time, June 30, 2009.

      “Holder” shall mean the person in whose name this Warrant is registered on
the books of the Company maintained for such purpose.

      “Issue Date” shall mean the date of issuance of this Warrant, or, if this
Warrant has been issued in replacement for, or upon the partial exercise of,
another Warrant, the Issue Date of such other Warrant.

5



--------------------------------------------------------------------------------



 



      “Person” shall mean any individual, sole proprietorship, partnership,
joint venture, unincorporated organization, association, corporation, trust,
institution, public benefit corporation, entity or government.

      “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of June 30, 2004, by and among the Company and the initial holders.

      “Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, all as in effect from time to time.

      “Warrant” means this Warrant and all warrants hereafter issued in exchange
or substitution for this Warrant.

      9.     Replacement Warrants. If this Warrant is mutilated, lost, stolen or
destroyed, the Company may issue a new Warrant of like date, tenor and
denomination and deliver the same in exchange and substitution for and upon
surrender and cancellation of the mutilated Warrant, or in lieu of the Warrant
lost, stolen or destroyed, upon receipt of evidence satisfactory to the Company
of the loss, theft or destruction of such Warrant.

      10.     Warrant Holder Not a Shareholder. The Holder shall not be entitled
to vote or receive dividends or be deemed the holder of the Common Stock or any
other securities that may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised as provided herein.

      11.     Identity of Transfer Agent. The Transfer Agent for the Common
Stock is Mellon Investor Services LLC. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will mail to the Holder a statement setting forth the name
and address of such transfer agent.

      12.     Registration Rights. The initial holder of this Warrant is
entitled to the benefit of certain registration rights with respect to the
shares of Common Stock issuable upon the exercise of this Warrant as provided in
the Registration Rights Agreement, and any subsequent holder hereof shall be
entitled to such rights to the extent provided in the Registration Rights
Agreement.

      13.     Notices. Except as otherwise expressly provided herein, any
notices, consents, waivers or other communications required or permitted to be
given under this Warrant must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile, provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party (if received by
5:00 p.m. eastern time (“ET”) where such notice is received) or the first
business day following such delivery (if received after 5:00 p.m. ET where such
notice is received); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. Any communications shall be addressed (a) to the
Company, at its principal executive offices and (b) to the Holder, at the
Holder’s address as it appears in the records of the Company (unless otherwise
indicated by the Holder).

      14.     Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective under applicable law, but
if any provision of this Warrant is held to be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating any other
provision of this Agreement.

      15.     Captions; Governing Law. The descriptive headings of the various
sections of this Warrant are for convenience only and shall not affect the
meaning or construction of the provisions hereof. All questions

6



--------------------------------------------------------------------------------



 



concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by the internal law of the Commonwealth of
Pennsylvania, without giving effect to any choice of law or conflict of law
provision or rule. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

      16.     Waivers and Amendments. This Warrant and any provisions hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against whom enforcement of the same is sought.

      17.     Successors. All the covenants and provisions hereof by or for the
benefit of the Holder shall bind and inure to the benefit of its respective
successors and assigns hereunder.

      18.     Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be executed on the next succeeding day not
a legal holiday.

      IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated this 30th day of June,
2004.



  HEALTHAXIS INC.



  By: 

 

--------------------------------------------------------------------------------

  James W. McLane, Chief Executive Officer

7



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

Healthaxis Inc.
The Towers at Williams Square
5215 N. O’Connor Blvd., Suite 800
Irving, Texas 75039

      The
undersigned,                                                               ,
pursuant to the provisions of Warrant No.           issued on
                    , 2004, hereby elects to purchase
                     shares of common stock of Healthaxis Inc. covered by the
Warrant described herein.

      This exercise of the Warrant is being carried out pursuant to:
Section 1(a) of the Warrant o or Section 1(c) of the Warrant o (check one).

Dated: 



  Signature: 

--------------------------------------------------------------------------------

    Address:   

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

8